Vacated by Supreme Court, January 24, 2005

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4820



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY EARL BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-01-958)


Submitted:   April 28, 2004                   Decided:   May 11, 2004


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Earl Brown, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Timothy Earl Brown appeals the district court’s order

declining to grant a downward sentencing departure, following this

Court’s limited remand.       The sole contention Brown pursues on

appeal is that he was entitled to a new sentencing hearing upon

remand so that he could be present during resentencing and be given

an opportunity to allocute.         We conclude that a new sentencing

hearing   was   unnecessary    to    decide   the   issue   on   remand.

Accordingly, we affirm the district court’s order upon remand.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -